DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 3, 2022 has been entered.
Claims 1 and 10 have been amended.  Claims 1-20 are now pending and under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and applicant’s amendments to each of the independent claims, specifically to add the new limitation “via diafiltration”, were found sufficient to overcome the prior rejections under 35 USC 103.  Claims 1-20 are now rejected for the reasons given below.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al (PDA Journal of Pharmaceutical Science and Technology 68(6):651 [Nov-Dec 2014]; previously cited) in view of Ungerechts et al (Molecular Therapy – Methods & Clinical Development 3:16018 [April 2016]; cited herein) and Kilianski et al (Emerging Infectious Diseases 22(8):1448 [Aug 2016]; previously cited), as evidenced by Qiagen (QIAamp Viral RNA Mini Kit [52904] Handbook [07/2020]; previously cited), Dietz et al (Neonatology 101:55 [2012]; previously cited), and Ambion (TURBO DNA-free Kit AM1907 [2012]; previously cited).
Richards et al teach next-generation sequencing based methods for identifying viral contamination of bioreactors producing biopharmaceuticals, as well as contaminated cell culture samples, which methods allow for identification of both known and novel contaminant species (see entire reference).  The methods taught by Richards et al meet all of the limitations of independent claims 1 and 10, with the exception of the new requirement for concentrating the sample “via diafiltration”, and the requirement that the sequencing of viral nucleic acids be achieved “without amplifying the nucleic acids in the sample” (claim 1)/”without amplifying the extracted viral nucleic acids” (claim 10).  More particularly, Richards et al disclose obtaining bioreactor materials (or cell culture samples) and isolating RNA therefrom using the QIAamp Viral RNA Mini Kit following by TURBO DNAase treatment (see Materials and Methods at page 652) - which as evidenced by Qiagen (see entire reference, particularly the description and illustration at pages 8-10) and Dietz et al (see in particular Table 1, establishing the use of the kit procedures prior to applicant’s effective filing date), and Ambion (see entire reference, particularly the description at page 1 and Procedure overview at page 4) - encompass the steps of lysing, removing, concentrating/separating, treating/digesting, and extracting, as set forth in the independent claims.  With regard to the limitation “method for identifying....by reduction of host genomic material” (see preamble of each of independent claims 1 and 10), it is noted that such a reduction is inherently achieved by the practice of the method of Richards et al (given that it includes and achieves isolation of viral RNA).
While the methods taught by Richards et al including concentrating the sample to produce a retentate, diafiltration to achieve this is not taught by Richards et al.  Further, Richards et al teach the use of commercially available Illumina sequencing in performing sequencing to achieve viral identification (see page 652, right column), which is a methodology that typically comprises nucleic acid amplification; Richards et al thus fail to disclose a method meeting the final requirement of the claims with respect to sequencing without amplifying nucleic acids.
Ungerechts et al provide an overview of various known methods that may be used to produce target viruses grown in cells, which methods require removal of host cell materials, including host cell nucleic acids, as part of the purification process (see entire reference, particularly Table 2 and the overview in the first full paragraph on page 10, left column).  Ungerechts et al disclose the fact that diafiltration is a well-known technique that may be used to aid in such viral purification with regard to multiple different viruses 9see Table 2; page 8, left column; page 9, left column).  Ungerechts et al conclude by teaching that common steps of viral purification processes include “ultracentrifugation or tangential flow ultrafiltration/diafiltration for concentration and buffer exchange” (page 10, left column).  In view of the teachings of Ungerechts et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Richards et al so as to have substituted diafiltration for another purification step (such as ultracentrifugation or flow filtration), or to have included diafiltration as an additional step.  An ordinary artisan would have recognized such a modification as the simple substitution of one known technique for another to achieve the predictable result of concentrating target materials for further use.  Additionally or alternatively, an ordinary artisan would have been motivated to have included such a further activity of diafiltration for the benefit of buffer exchange (when needed), or to simply further concentrate target materials, as taught by Ungerechts et al.  
	Kilianski et al, like Richards et al, disclose methods in which nanopore sequencing is employed to rapidly sequence and detect/identify viral RNA (see entire reference).  Kilianski et al teach that nanopore sequencing was found to successfully accomplish rapid sequencing of unamplified viral RNA, noting that the nanopore sequencing method “is greatly accelerated compared to traditional next-generation sequencing library preparation, and was used with reagents and equipment suitable for austere conditions (e.g., little need to cold chain, steps not requiring PCR)” (see entire reference, particularly page 1450, left column).  Kilianski et al further state that the by the use of their method “the sample-to-answer time for RNA sequencing is greatly reduced, providing pathogen identification and characterization rapidly to inform future decision making” (page 1450, right column).  
	In view of the teachings of Kilianski et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Richards et al in view of Ungerechts et al so as to have substituted the nanopore sequencing of Kilianski et al for the Illumina sequencing taught by Richards et al.  An ordinary artisan would have been motivated to have made such a modification for the benefits explicitly taught by Kilianski et al of more rapid viral identification (as noted above).
	With further regard to claims 2-4, Richards et al disclose the testing of CHO cells being employed as bioreactors in the production of biopharmaceuticals, meeting the requirements of the claims (see pages 651-652).  Regarding claim 6, Richards et al disclose an initial step of thawing frozen samples (see, e.g., Figure 1), which is sufficient to suggest a method encompassing a “freeze-thaw” technique that contributes to eukaryotic cell lysis.  Regarding claim 7, Richards et al as evidenced by Qiagen/Dietz et al disclose steps meeting the requirements of the claim.  Regarding claims 8-9 and 16, Richards disclose detecting RNA viruses (see pages 651-653), and further teach, e.g., that mouse minute virus (MMV) is a known bioreactor contaminant (see page 651, right column), suggesting a virus sufficient to meet the requirements of claim 9.  Regarding dependent claims 11-15 and 19-20, Richards et al teach an isolation procedure to target viral RNA, as well as sequence analysis that includes removing any eukaryotic (CHO) sequencing reads, which is sufficient to suggest what is claimed (see page 652, right column, and Figure 1).  Regarding claims 17-18, Kilianski et al teach nanopore sequencing, and state that it can be completed in approximately 3 hours (see Abstract and page 1450, left column), such that Richards et al in view of Ungerechts et al and Kilianski et al suggest what is claimed.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Richards et al in view of Ungerechts et al and Kilianski et al, as evidenced by Qiagen, Dietz et al, and Ambion, as applied to claim 1, above, and further in view of Johnson et al (Biotechnol. Bioeng. 114:21 [Jan 2017; online Aug 2016]; previously cited).
While Richards et al in view of Ungerechts et al and Kilianski et al suggest viral identification in a contaminated sample as described above, neither reference discloses a further step of treating the sample to remove the viral contaminant, as required by claim 5.  
Johnson et al provide an overview of “viral safety assurance strategies” to be applied in the production of biopharmaceuticals (see entire reference).  Johnson et al teach that such processes include testing for viral contamination (i.e., the types of procedures suggested by Richards et al and Kilianski et al) (see entire reference, particularly page 22-page 24, left column), as well as treatment to achieve decontamination via viral clearance, inactivation and/or filtration (pages 24-29), both of which are necessary elements of processes to produce safe and usable biological products that meet regulatory requirements (see page 21).  In view of the teachings of Johnson et al, it would have been prima facie obvious to one of ordinary skill in the art before applicant’s effective filing date to have included following the virus identification suggested by Richards et al, Ungerechts et al, and Kilianski et al further steps of treating the bioreactor or culture tested for contamination to remove any identified contaminants via procedures such as those taught by Johnson et al.  An ordinary artisan would have been motivated to have made such a modification for the benefit of removing contaminants and thereby allowing the further manufacture/production and use of the product being produced via that bioreactor or culture.
It is noted that the arguments pertaining to the prior rejection under 35 USC 103, which were filed with After Final Amendment of 08/03/2022, were addressed in the Advisory Action mailed 09/12/2022.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634